^-^7-/5
                                                   PD-0954-15

 TO:£0tAiiT orCKTMXMAL. APP&U3
    P.O. sox 12.30&                                                   RtCEfVEDIN
    /nmnf. ta. i&iu                                              'nuRT OF CRIMINAL APPEALS
                                                                       OPT A *"* 'ST'fC
 fe.'MAZ&GAMez / Tr. Cf. hfo. D-'rDC- 13-403&. t.O.fi. NO. OZ-n-dDlOZrCZ
     Ph-<\6S<<l~IS                                         ,. IA
                                                                    Atotesta, Clerk
   DEAR ttJMftr 0f CPIN\TnAL APP£At-l ,
 xs rrt?/te- >s kvjv rw/ir r A/i/?y A^ycu, TnecouetoF c&cmxval. appeals, ro
 tOSTfONe MV RD. R Sa THAT £ MM FtLP A MtSTTOtsI FOIL Se-HErAHTMC* MIT*
 THIT COI4R.T or APPeAlQ P
    OM jam* it t£Oi3 i FTLfbf\\^\TJDH FOtteyTeiMTrotJ of rrMic K/rr* TH£
 COURT Of A?P£MS<i3y JiAty \&,2Ci^ rHAB MOT #eC£M£b A Rt'SfOMS/r 6V
 THECCMill OfApPtAlS CoNCeRhlZNb THAT MOTTDtJ^ Mv tenbLXMe TO ftUS'A

 h\QTTOti FOR RgHeARrdG, K/ttS <3lV JUL* iGj2DU5. FeAttkJC* THAT tfi/ouLb &£
 TXMtr &Ai?Q on My P.Qi?. £   jrxi-er -F0R. ntj e\Ttn\) fxatJ   qFTtaiz FOR. A/iy

 P.OJl, ON July t&,2Ct5. TT HAS j&fTA/ «?7 DAYS STis/C^T fTL£D THPr
 lAortOto foil eyrr/OrroN o f TtMtr Fait a eETHEAZTNC* AnO Tttl?COURT o f

 APPE/7LS HRS FIKIMJy GiZAkiTED T^TMaTTOhl. TUB DEAbULNe FO£fLLXNCi
 :rs oaofie-R. iz,ZjOIS, a/iy oclkmr rs x'm on mv p.dr.no^*                               H
    Pit:ASP (?a/i/7-/4cr Mir /9r rH£T*DDg£SS BetOkJ eo/UCefiA/XiuGt thxj:
 MATTfli*




                                          Coffold Unit
                                          MobI fM. 2Q5Q
                                          rah'hiffrsee CcLtiiw, Tx. I5&%q

                                                                        FILED IN
                                                                COURT OF CRIMINAL APPEALS
                                                                      OCT 08 2315

                                                                    Abel Acosta, Clerk




C.C.ftio